Citation Nr: 0636814	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-41 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a written statement received at the RO in November 2004, 
the appellant requested a hearing.  The RO acknowledged this 
request and informed the appellant of the date of his hearing 
by letter dated December 2004.  On that date, however, the 
appellant chose to participate in an informal conference at 
the RO.  A report of that conference is of record.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces.


CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been 
met.  38 U.S.C.A. 
§§ 101(2), 107(b), 1110 (West 2002); 38 C.F.R. §§ 3.1(d), 
3.3(b), 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations require VA to 
notify the claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim unless 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice with regard to his claim.  A remand 
for assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such assistance could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law, and not 
the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The appellant in this case claims entitlement to VA 
compensation for a bullet wound to the head.  He asserts 
that, from 1942 to 1946, he had recognized guerilla service, 
during which he engaged in combat.  Allegedly, during one 
such confrontation, in December 1944 in Norzagaray, Bulacan, 
he suffered the wound for which he now seeks service 
connection. 

In certain circumstances, compensation may be paid to a 
veteran for disability resulting from personal injury 
suffered or disease contracted in the line of duty during 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  A 
"veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, the appropriate military authority must 
certify such service as qualifying.  38 C.F.R. 
§ 3.203 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2005).  

In this case, in support of his claim, the appellant 
submitted affidavits from individuals confirming that the 
appellant had recognized guerrilla service, during which he 
injured himself.   He also submitted military personnel and 
service records from the Philippine Department of National 
Defense and Office of the Adjutant General, General 
Headquarters, Armed Forces of the Philippines, confirming 
such service.  This evidence establishes recognition of the 
appellant's service by the Philippine Government, but is 
insufficient to establish eligibility for VA benefits.  

Rather, given the nature of such evidence, independent 
verification of the appellant's alleged service from his 
service department is needed.  The RO sought such 
verification in 2004 and, in June and July of that year, the 
National Personnel Records Center, the authority contacted, 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such a matter is conclusive and 
binding upon VA.  "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In this case, the appellant's service department certified 
that the appellant does not have the requisite service.  
Since the, the appellant has claimed that the documents that 
might have verified his alleged service were destroyed during 
a fire that occurred at the National Personnel Records Center 
in 1973.  The Board acknowledges this assertion and that the 
fire occurred, as alleged.  However, in the absence of 
information from the National Personnel Records Center 
indicating that the fire affected the records being sought in 
this case, the Board will not assume that such is the case.   

Rather, the Board concludes that the criteria for the 
appellant's eligibility for VA benefits have not been met.  
Should the appellant wish to dispute the service department's 
finding, he should contact that service department and 
endeavor to correct the information found in the pertinent 
military records.  Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  In the meantime, however, his claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Eligibility for VA benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


